PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/889,701
Filing Date: 1 Jun 2020
Appellant(s): Apple Inc.



__________________
Michael G. Dreznes (Reg. No. 59,965)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 14 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-5, 7-10, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al. (Schnitzer) (US 8674998 Bl) in view of Goossens (US 20120079378 Al).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al. (Schnitzer) (US 8674998 Bl) in view of Goossens (US 20120079378 Al) and Bouaziz et at. (Bouaziz) ("Online Modeling For Realtime Facial Animation").

Claim Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al.(Schnitzer) (US 8674998 Bl) in view of Goossens (US 20120079378 Al) and Zacharias et al. (Zacharias) (US 20160021041 Al).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schnitzer et al. (Schnitzer) (US 8674998 Bl) in view of Goossens (US 20120079378 Al) and Zhang (US 20190235856 Al).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of dependent claim 6 under 35 U.S.C. 103 is being withdrawn.

(2) Response to Argument
Appellant’s main contentions and the Examiner’s answer regarding independent Claim 1, 14, 17 and their dependent under 35 U.S.C. 103 are summarized below:

A1.Schnitzer does not disclose or suggest modifying a three-dimensional model after it has been rendered (p.11 Section 1)
Schnitzer discloses In some implementations, parameters describing the actor 104 and/or the car 106 can be loaded from a file and stored in memory when the actor 104 and/or car 106 are placed in the scene. In other implementations, parameters describing the actor 104 and/or car can be loaded from a file and stored in memory prior to when the actor 104 and/or car 106 are placed in the scene (col.3 lines 47-50).  Since Schnitzer teaches placing a virtual actor or car in a 3D space, Schnitzer discloses or suggests the limitation of rendering the three-dimensional model (the virtual actor or car) in a three-dimensional space (3D scene).
Schnitzer discloses the user can modify one or more manipulations of the objects in the 3D scene and generate a new 2D image using the modified manipulations (col.5 lines 49-51).  
Schnitzer further discloses user can manipulate the objects in the 3D scene as appropriate and select the snapshot button (col.3 lines 58-59) to generate a 2D image (col.4 lines 2-3).  Schnitzer teaches or suggests the manipulations of objects, including 3D objects within the scene and the virtual camera, are through a set of parameters (3D objects, see col.4 lines 17-37: Moreover, during the generation of the 2D image, the application can also generate one or more animation keyframes. In general, an animation keyframe describes the pose of an object. In some implementations, the animation keyframe is an animation curve. By selecting a point on the curve, the object is posed according to the parameters associated with that particular point on the curve (e.g., x-axis position, y-axis position, and/or z-axis position of the object). Each animation keyframe can be determined from one or more identified keyframe attributes. In general, a keyframe attribute is a value that describes a change in one or more of the object's parameters appropriate for the behavior of a particular object. For example, an object representing an actor may include delta-x, delta-y, and delta-z keyframe attributes that describe a change in position from one animation frame to the next.  Virtual camera, see col.3 lines 63-64: In general, the 2D image is generated from the viewpoint of one or more virtual cameras. In general, a virtual camera can include various parameters (e.g., field of view, focal length, position, and the like)). 
Schnitzer discloses placing a three-dimensional model (virtual avatar) in a 3D scene (col.5 lines 49-51).  Schnitzer further discloses users can modify the objects (Note Schniztzer teaches Used herein "object" is used generically to described any asset of the 3D scene, including but not limited to, one or more virtual cameras, one or more audio snippets, one or more lighting parameters ( e.g., position, direction, intensity, and the like) and one or more representations of items presented in the 3D scene ( e.g., one or more 3D geometries, textures, and the like), to name a few examples, See col.3 lines 37-44) in the 3D scene (col.3 lines 58-59) based on parameters (col.3 lines 63-64 and col.4 lines 17-37).
Accordingly, the Examiner concludes Schnitzer discloses or suggests modifying a three-dimensional model, after it has been rendered, based on received parameters.

A2. The interpretation of “rendering” as “loading” (p.11-2 Section 2)
Appellant further alleges the interpretation of the “rendering/to render” in the limitation of rendering the three-dimensional model in a three-dimensional space recited in Claim 1.
As pointed out in the final office action, there is no written description rejection is applied because the specification recites In the first rendering stage 302, the electronic device 102A retrieves and loads (e.g., renders) one of the locally stored three-dimensional models and the corresponding configuration file for generating the two-dimensional image(s) ([0036]). The Examiner is able to pinpoint the support (Fig.3 302) because paragraph 36 matches not only this step, but also other steps of an algorithm. 
    PNG
    media_image2.png
    275
    813
    media_image2.png
    Greyscale

According to Oxford Dictionary and Thesaurus American Edition (1996), “render” can be interpreted as give, submit, send in, present, deliver, provide etc.  Since Schnitzer discloses In some implementations, parameters describing the actor 104 and/or the car 106 can be loaded from a file and stored in memory when the actor 104 and/or car 106 are placed in the scene. In other implementations, parameters describing the actor 104 and/or car can be loaded from a file and stored in memory prior to when the actor 104 and/or car 106 are placed in the scene (col.3 lines 47-50), Schnitzer discloses the limitation of rendering (interpreted as present, provide) the three-dimensional model in a three-dimensional space as recited in Claim 1.

A3. Even assuming “rendering” can be interpreted as “loading”, Schnitzer does not disclose or suggest modifying a three-dimjensional model after it has been loaded in 3D space (p.12-13 Section 3)
Schnitzer discloses In some implementations, parameters describing the actor 104 and/or the car 106 can be loaded from a file and stored in memory when the actor 104 and/or car 106 are placed in the scene. In other implementations, parameters describing the actor 104 and/or car can be loaded from a file and stored in memory prior to when the actor 104 and/or car 106 are placed in the scene (col.3 lines 47-50).  Since Schnitzer teaches placing a virtual actor or car in a 3D space, Schnitzer discloses or suggests the limitation of rendering the three-dimensional model (the virtual actor or car) in a three-dimensional space (3D scene).
Schnitzer discloses the user can modify one or more manipulations of the objects in the 3D scene and generate a new 2D image using the modified manipulations (col.5 lines 49-51).  
Schnitzer further discloses user can manipulate the objects in the 3D scene as appropriate and select the snapshot button (col.3 lines 58-59) to generate a 2D image (col.4 lines 2-3).  Schnitzer teaches or suggests the manipulations of objects, including 3D objects within the scene and the virtual camera, are through a set of parameters (3D objects, see col.4 lines 17-37: Moreover, during the generation of the 2D image, the application can also generate one or more animation keyframes. In general, an animation keyframe describes the pose of an object. In some implementations, the animation keyframe is an animation curve. By selecting a point on the curve, the object is posed according to the parameters associated with that particular point on the curve (e.g., x-axis position, y-axis position, and/or z-axis position of the object). Each animation keyframe can be determined from one or more identified keyframe attributes. In general, a keyframe attribute is a value that describes a change in one or more of the object's parameters appropriate for the behavior of a particular object. For example, an object representing an actor may include delta-x, delta-y, and delta-z keyframe attributes that describe a change in position from one animation frame to the next.  Virtual camera, see col.3 lines 63-64: In general, the 2D image is generated from the viewpoint of one or more virtual cameras. In general, a virtual camera can include various parameters (e.g., field of view, focal length, position, and the like)). 
Schnitzer discloses placing a three-dimensional model (virtual avatar) in a 3D scene (col.5 lines 49-51).  Schnitzer further discloses users can modify the objects (Note Schniztzer teaches Used herein "object" is used generically to described any asset of the 3D scene, including but not limited to, one or more virtual cameras, one or more audio snippets, one or more lighting parameters ( e.g., position, direction, intensity, and the like) and one or more representations of items presented in the 3D scene ( e.g., one or more 3D geometries, textures, and the like), to name a few examples, See col.3 lines 37-44) in the 3D scene (col.3 lines 58-59) based on parameters (col.3 lines 63-64 and col.4 lines 17-37).
Therefore Schnitzer discloses or suggests modifying a three-dimensional model, after it has been rendered.

A4. Goossens also does not disclose or suggest modifying a three-dimensional model after it has been “loaded” in a three-dimensional space (p.13-14 Section 4)
Schnitzer discloses all the limitation of Claim 1 except explicitly recite adding at least one supplemental content item to a particular location on the posed rendered three-dimensional model based at least in part on a third parameter of the set of parameters in the configuration file.
Goossens discloses A three-dimensional model may be displayed to an artist of the model or an end user of the model. The model can be customized by integrating assets with an external surface of the model. A user can select a particular point on the model for disposing an asset by selecting a contact point on an external surface of the model. The contact point can include a single point on the external surface of the model at which a pivot point of the asset is to be placed … ([0027]).
A skilled person would have recognized in order to locate the particular point on the model for disposing an asset, a set of parameters e.g. xyz values in cartesian coordinate system (or other parameters to locate the point) are needed.  Therefore Goossens discloses adding at least one supplemental content item (the customized assets) to a particular location on the posed rendered three-dimensional model (select a particular point on the model for disposing an asset) based at least in part on a third parameter (the parameters to locate the particular point) of the set of parameters in the configuration file.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens. The suggestion/motivation would have been in order to create imageries that are more interesting and/or based on a user's preference.

B1. Neither Schnitzer nor Goossens discloses or suggests modifying a three-dimensional model after it has been loaded in a three-dimensional space (p.14-16 Section 1)
See Answers to A1, A3 and A4.

C1.Schnitzer does not disclose or suggest modifying a three-dimensional model after it has been rendered (p.16-17 Section 1)
See Answer to A1.

C2. The interpretation of “rendering” as “loading” (p.17-18 Section 2)
See Answer to A2.

C3. Schnitzer does not disclose or suggest modifying a three-dimensional model after it has been “loaded” in a three-dimensional space
See Answer to A3.

C4. Goossens also does not disclose or suggest modifying a three-dimensional model after it has been “loaded” in a three-dimensional space
As answered in A1 and A3 above, Schnitzer discloses or suggests modifying a three-dimensional model after it has been loaded in a three-dimensional space.  Schnitzer discloses all the limitation of Claim 17 except explicitly disclose code to apply at least one supplemental content item to the positioned, and posed and rendered one of the plurality of three-dimensional models based at least in part a third parameter of the respective set of parameters.
Goossens discloses A three-dimensional model may be displayed to an artist of the model or an end user of the model. The model can be customized by integrating assets with an external surface of the model. A user can select a particular point on the model for disposing an asset by selecting a contact point on an external surface of the model. The contact point can include a single point on the external surface of the model at which a pivot point of the asset is to be placed … ([0027]).
A skilled person would have recognized in order to locate the particular point on the model for disposing an asset, a set of parameters e.g. xyz values in cartesian coordinate system (or other parameters to locate the point) are needed.  Therefore Goossens discloses code to apply at least one supplemental content item (assets) to the positioned, and posed and rendered one of the plurality of three-dimensional models based at least in part a third parameter (the parameters to locate the particular point)  of the respective set of parameters (select a particular point on the model for disposing an asset).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Schnitzer with Goossens. The suggestion/motivation would have been in order to create imageries that are more interesting and/or based on a user's preference.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YINGCHUN HE/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611       

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                         

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.